Citation Nr: 0414730	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension benefits based upon 
the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1961 to February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  The veteran is not unable to feed or clothe himself, 
bedridden, or incapable of attending to the needs of nature 
without assistance.

4.  The veteran's disabilities, when considered in 
conjunction with each other, do not result in his inability 
to care for most of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
upon need for aid and attendance have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§  3.351, 
3.352 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  The 
veteran was notified of the provisions of the VCAA and how it 
applied to his claim by correspondence issued in August 2002, 
prior to the adjudication of his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
noted that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  VA's General Counsel, however, in a 
precedent opinion held that the Court's statement that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VAOPGCPREC 1-2004 (February 24, 2004).  It was further noted 
that section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.

In this case, the August 2002 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the June 2003 statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the August 2002 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  He was notified of the pertinent evidence 
obtained by VA during the course of this appeal and informed 
of the evidence necessary to substantiate his claim.  He was 
specifically requested to provide information identifying 
evidence pertinent to his claim.  Therefore, the Board finds 
further attempts to obtain any additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a VA medical opinion pertinent to the issue on 
appeal was obtained in September 2003.  Although the 
veteran's claims file was not available for review in 
conjunction with that examination, the Board finds the 
available medical evidence is sufficient for an adequate 
determination of this matter.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  



Factual Background

VA records show that entitlement to nonservice-connected 
disability pension benefits was awarded by an April 2001 
rating decision.  The veteran's established disabilities were 
nonservice connected and included left leg weakness due to 
stroke (40 percent), major depression (30 percent), left 
wrist fracture (10 percent), emphysema (10 percent), seizure 
disorder (10 percent), spinal stenosis of the lumbar spine 
(10 percent), gastritis (0 percent), left ear hearing loss 
(0 percent), sinusitis (0 percent), ano fistula (0 percent), 
and healed left rib fractures (0 percent).  His combined 
nonservice-connected disability rating at that time was 70 
percent. 

A July 2001 VA aid and attendance examination form completed 
by Dr. S. R., identified by VA records as a psychiatrist, 
noted the veteran complained he was unable to walk.  The 
examiner noted the veteran was unable to ambulate without a 
walker and that he could not stand without leg support.  It 
was further noted that his knees and right hip could not 
support his body weight and that he was totally housebound.  
There were no restrictions to the upper extremities as to 
grip, fine movements, and no restrictions to the ability for 
self feeding, to button clothing, shave, and attend to the 
needs of nature.  The examiner stated the veteran was able to 
walk without the assistance of another, but only with a 
walker and only for short distances.  It was noted that he 
had a severe mobility problem and was totally housebound.  He 
was unable to leave his premises by himself.  Diagnoses of 
knee and shoulder arthritis, spinal stenosis, and a right hip 
problem were provided.  The examiner certified that the 
veteran needed the help of another person.  

In a September 2001 rating decision the RO granted 
entitlement to special monthly pension benefits based upon 
housebound status.  The assigned rating for the veteran's 
nonservice-connected left leg weakness due to stroke was 
increased to 100 percent.  

VA treatment records include a November 2001 physical 
medicine and rehabilitation consultation report which noted 
the veteran was in no acute distress.  The examiner noted he 
ambulated independently with a walker and a gait 
characterized by hip hiking to the left to clear his leg 
during the swing phase of his gait due to drop foot.  In mid-
stance phase he developed genu recurvatum which he stated was 
not painful.  He transferred independently.  Strength was 
normal to the right lower extremity.  Left lower extremity 
strength was 2+/5 in the hip flexors, 4/5 in the knee 
extensors, 0/5 dorsiflexors and extensor hallucis longus, and 
4+/5 in the plantar flexors.  The ankle invertors were weak 
at approximately 2/5 and evertors were 0/5.  Deep tendon 
reflexes were 2+ at the knees and absent at the ankles.  
Pinprick sensation appeared sharp and symmetric in the lower 
extremities.  Toes were extensor, bilaterally.  The examiner 
noted that a shower chair had been ordered at the veteran's 
request and that the veteran felt he could transfer in and 
out of the tub safely.  

In a November 2001 psychiatry service note Dr. S.R. stated 
the veteran was quite disabled and could not walk without a 
walker.  It was noted that he was homebound and that he paid 
for someone to help bring him to the hospital, to keep his 
apartment, and to get his groceries.  

Report of an August 2002 examination conducted by Dr. S. R. 
noted the veteran could not walk without a walker and his 
ability to ambulate was very limited.  He used a wheel chair.  
The examiner stated the veteran could dress and use the 
lavatory without assistance, but with difficulty.  He could 
feed himself without assistance and was mentally competent, 
but could not ascend or descend stairs.  He was not 
incontinent, but he had accidents.  He was accompanied at the 
examination by his attendant L.B. who had driven him to his 
appointment.  It was noted he had pain upon moving his arms 
and that he could not stand without support.  Bending was 
difficult due to lower back pain.  He stated he avoided going 
out and that he could not get out of the house without the 
help of his attendant.  The examiner stated the veteran 
needed an attendant's help, even to help him in showering.  
The diagnoses included spinal stenosis and depression.

In correspondence dated in October 2002 the veteran reported 
that he had to have help getting in and out of the shower to 
prevent falls.  He noted he had previously fallen several 
times.  He stated that L.B. was his constant attendant and 
that he relied upon her to drive, shop for groceries and 
clothing, prepare his meals, maintain his home, and do his 
laundry.  

A December 2002 general VA neurology service note shows the 
veteran reported his weakness had worsened and that he 
required more assistance to get around.  He stated he usually 
used a walker in his apartment.  It was noted he reported for 
examination in a wheelchair.  The examiner noted that power 
in the left leg was 4/5 in the soleus, 5-/5 at the 
quadriceps, 2+ to 3/5 at the anterior tibial muscles.  Light 
touch and proprioception were intact.  Deep tendon reflexes 
were brisk in both legs, but more so on the left than the 
right.  Plantar reflexes were up-going, bilaterally. 

A February 2003 VA neurology report noted the veteran's leg 
weakness had increased, specifically in the left hip flexor.  
He was unable to lift his leg and he required a walker to 
ambulate and a wheelchair for prolonged distances.  The 
examiner noted upper extremity strength was 5/5, bilaterally.  
Rapid alternating movements were intact.  Right lower 
extremity strength was 5/5.  Left lower extremity strength 
was 2/5 to the left hip flexor and dorsiflexion, 4+ to 5/5 to 
hip extension, 5-/5 to the quadriceps, and 5/5 to knee 
flexion.  Deep tendon reflexes were 3/4 to the lower 
extremities, bilaterally.  Babinski responses were extensor, 
bilaterally.  There was no evidence of clonus.  It was noted 
that gait was untested, but the veteran was able to stand in 
place.  He was unable to lift his left leg which the examiner 
described as a limitation of hip flexion beyond 20 degrees.  

In correspondence in support of his claim the veteran 
asserted entitlement to aid and attendance benefits was 
warranted, in essence, because he was very limited in his 
activities of daily life.  He stated he could not walk 
without a walker, that he needed help for protection against 
the hazards and dangers of daily living, that he could not 
drive, and that he required a wheelchair to travel distances 
more than 50 yards.

A September 2003 VA aid and attendance examination report 
noted the veteran's claims file was unavailable for review, 
but that the veteran reported a history of increasing 
difficulty.  It was noted that the veteran reported his 
spouse was also disabled, but that she helped him with his 
activities of daily life, such as showering and helping him 
get around the house.  He stated he could use his walker for 
up to 10 minutes at a time, but that he experienced fatigue 
very easily and was basically housebound.  He reported he was 
still able to perform basic activities, such as brushing his 
teeth, and that he could do anything with his hands.  The 
examiner noted the veteran reported in a wheelchair and that 
he had complete left lower extremity paralysis.  There were 
no focal neurological deficits, other than to the left lower 
extremity.  The examiner's impressions included history of 
lumbar stenosis and that the veteran had progressively become 
wheelchair bound.  It was noted he required increased 
assistance for movement inside and outside of the house, but 
that he was able to perform activities of daily living 
requiring use of the upper torso.  The examiner stated the 
veteran was a good candidate for nursing assistance at home, 
if his spouse needed the help.

Analysis

VA improved pension benefits are payable to a veteran with 
qualified service during a period of war, based upon a 
maximum rate established by law and reduced by the amount of 
annual income.  38 U.S.C.A. § 1502 (West 2002); 38 C.F.R. 
§ 3.3 (2003).  An increased maximum rate is provided for a 
veteran who is permanently housebound or in need of aid and 
attendance.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 
(2003).

The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person, defined as blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, or a patient in a nursing home because of 
mental or physical incapacity, or a factual need for aid and 
attendance established under other criteria.  38 C.F.R. 
§ 3.351 (2003). 

The basic criteria for regular aid and attendance are:

(1) an inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean 
and presentable;

(2) a frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of 
the particular disability cannot be done without aid 
(this will not include the adjustment of appliances 
which normal persons would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.);

(3) an inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or 
through extreme weakness;

(4) an inability to attend to the wants of nature; or

(5) an incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her 
daily environment. 

38 C.F.R. § 3.352(a) (2003).

Based upon the evidence of record, the Board finds the 
veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  He is not shown to be unable to feed or 
clothe himself nor to be bedridden or incapable of attending 
to the needs of nature without assistance.  His disabilities, 
when considered in conjunction with each other, do not result 
in his inability to care for most of his daily personal needs 
without regular personal assistance from others, nor do they 
result in an inability to protect himself from the hazards 
and dangers of his daily environment.  

Although VA medical opinions of record, in essence, show the 
veteran could use the assistance of another person, the 
record does not demonstrate he has any incapacity requiring 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  He is, 
to some extent, able to ambulate with a walker and he can 
attend to most of his daily personal needs.  The opinions of 
record indicating assistance is required appear to have been 
based primarily of his inability to leave his home.  The 
Board notes, however, that the veteran is presently receiving 
special monthly pension benefits due to his being housebound.  
Therefore, the Board finds entitlement to special monthly 
pension benefits based upon the need for aid and attendance 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

ORDER

Entitlement to special monthly pension benefits based upon 
the need for aid and attendance is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



